Citation Nr: 0910712	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-32 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, as 
secondary to service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to March 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied service 
connection for sleep apnea.  In June 2008, a hearing was held 
before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that she is afforded every possible 
consideration.

The Veteran contends that Prednisone which she took for 
bronchial asthma caused her to gain weight, and that this 
caused her sleep apnea.  A VA medical opinion was obtained in 
October 2006, but that opinion concerned only the 
relationship between bronchial asthma and sleep apnea, and 
not the matter of whether Prednisone for bronchial asthma 
caused sleep apnea.  Remand is required for an additional 
opinion.

Also, on remand the RO/AMC should obtain the Veteran's 
treatment records from the Bronx VA treatment facility dated 
prior to August 2005 and from the Tampa VA treatment facility 
dated since January 2007.  The Veteran also indicated that 
she received treatment for sleep apnea in New York City in 
1990 and 1991, and these records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records from the 
Bronx VA treatment facility dated prior 
to August 2005; and from the Tampa VA 
treatment facility dated since January 
2007.

2.  Make arrangements to obtain the 
Veteran's treatment records from the 
medical care facility where she was 
treated for sleep apnea in New York 
City in 1990 and 1991.  

3.  Thereafter, schedule the Veteran 
for a VA examination for sleep apnea.  
Provide the examiner with the claims 
file for review.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner must express an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that the Veteran's current 
sleep apnea was either (a) caused by, 
or (b) aggravated by her service-
connected bronchial asthma.  The 
examiner should provide an opinion 
about whether Prednisone taken to treat 
asthma caused weight gain which caused 
sleep apnea.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, again consider the Veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and her representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

